     Case 2:20-cv-00464-SAB     ECF No. 8    filed 03/01/21    PageID.55 Page 1 of 15




 1   Bradley S. Keller, WSBA #10665                           The Honorable Stanley A. Bastian
 2   Ralph E. Cromwell, Jr., WSBA #11784
     Jofrey M. McWilliam, WSBA #28441
 3   Byrnes Keller Cromwell LLP
 4   1000 Second Avenue, 38th Floor
     Seattle, WA 98104
 5   (206) 622-2000
 6   Facsimile No.: (206) 622-2522
 7   Attorneys for Defendants
 8

 9

10
                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
11
     JUN DAM, individually and on behalf of          No. 2:20-CV-00464
12   all others similarly situated,
13                                 Plaintiff,        CLASS ACTION

14         vs.                                        ANSWER
15   PERKINS COIE, LLP, a Washington
     limited liability partnership; PERKINS           District Judge: Stanley A. Bastian
16   COIE I, P.C., a Washington corporation           Courtroom:
17   registered in California; PERKINS COIE           Magistrate Judge:
     CALIFORNIA, P.C., a California                   Courtroom:
18   corporation; PERKINS COIE
19   CALIFORNIA II, P.C., a California                Complaint Filed: 12/16/20
     corporation, and LOWELL NESS,                    Trial Date:
20   individually,
21                               Defendants.
22
                                        I.      ANSWER
23
           Perkins Coie LLP; Perkins Coie I, P.C.; Perkins Coie California, P.C.;
24
     Perkins California II, P.C.; and Lowell Ness (sometimes referred to collectively as
25

26   “Perkins”) hereby answer the allegations of the Complaint herein as follows:


     ANSWER - 1                                                               38TH FLOOR
                                                                          1000 SECOND AVENUE
                                                                       SEATTLE, WASHINGTON 98104
                                                                             (206) 622-2000
     Case 2:20-cv-00464-SAB      ECF No. 8     filed 03/01/21   PageID.56 Page 2 of 15




 1
            1.     States that paragraph 1 purports to summarize the relief sought by
 2

 3
     Plaintiff and thus does not require a response but, to the extent that any response is

 4   required, denies the allegations of paragraph 1, including denying that Perkins has
 5   misappropriated any funds whatsoever.
 6          2.     Denies the allegations of paragraph 2 for lack of information sufficient to
 7
     form a belief as to their truth or falsity.
 8
            3.     Denies the allegations of paragraph 3, except admits that Perkins Coie
 9

10
     LLP conducts some business in the Eastern District of Washington.

11          4.     Denies the allegation of paragraph 4, except admits that Perkins Coie
12   LLP has an office in the State of Washington.
13          5.     Denies the allegations of paragraph 5 regarding the location and activities
14
     of the Jun Dam for lack of information or knowledge sufficient to form a belief as to
15
     their truth or falsity and denies any other allegation in paragraph 5.
16

17
            6.     Admits that Perkins Coie LLP is a Washington professional limited

18   liability partnership, admits that it has an office in Seattle, Washington, admits that
19   Perkins Coie LLP provides some legal services to clients in the Eastern District of
20   Washington, but otherwise denies the allegations of paragraph 6 for lack of
21
     information or knowledge sufficient to form a belief as to their truth or falsity.
22
            7.     Denies the allegations of paragraph 7.
23

24
            8.     Admits the allegations in the first sentence of paragraph 8. Denies the

25   allegations in the second sentence of paragraph 8, but admits that Perkins Coie
26   California, P.C., is a partner in Perkins Coie LLP.

     ANSWER - 2                                                               38TH FLOOR
                                                                          1000 SECOND AVENUE
                                                                       SEATTLE, WASHINGTON 98104
                                                                             (206) 622-2000
     Case 2:20-cv-00464-SAB      ECF No. 8     filed 03/01/21    PageID.57 Page 3 of 15




 1
            9.     Denies the allegations of paragraph 9.
 2

 3
            10.    Admits that Lowell Ness is a resident and citizen of the State of

 4   California, admits that he is a partner in Perkins Coie LLP, admits that Perkins Coie
 5   LLP maintains a web page with information relating to Mr. Ness, the contents of
 6   which speak for itself, but denies the other allegations of paragraph 10 for lack of
 7
     information or knowledge sufficient to form a belief as to their truth or falsity.
 8
            11.    Denies the allegations of paragraph 11 for lack of information or
 9

10
     knowledge sufficient to form a belief as to their truth or falsity.

11          12.    Denies the allegations of paragraph 12 for lack of information or
12   knowledge sufficient to form a belief as to their truth or falsity.
13          13.    Denies the allegations of paragraph 13 for lack of information or
14
     knowledge sufficient to form a belief as to their truth or falsity.
15
            14.    Denies the allegations of paragraph 14 for lack of information or
16

17
     knowledge sufficient to form a belief as to their truth or falsity.

18          15.    Denies the allegations of paragraph 15 for lack of information or
19   knowledge sufficient to form a belief as to their truth or falsity.
20          16.    Denies the allegations of paragraph 16 for lack of information or
21
     knowledge sufficient to form a belief as to their truth or falsity.
22
            17.    Admits that Giga Watt Inc. had facilities in Wenatchee, WA, but
23

24
     otherwise deny the allegations of paragraph 17 for lack of information or knowledge

25   sufficient to form a belief as to their truth or falsity.
26


     ANSWER - 3                                                                38TH FLOOR
                                                                           1000 SECOND AVENUE
                                                                        SEATTLE, WASHINGTON 98104
                                                                              (206) 622-2000
     Case 2:20-cv-00464-SAB       ECF No. 8    filed 03/01/21    PageID.58 Page 4 of 15




 1
            18.    Admits that Giga Watt Pte., Ltd., sold WTT Tokens that represented the
 2

 3
     right to accommodate one watt’s worth of mining equipment power consumption at

 4   Giga Watt, Inc.’s processing center rent free for 50 years, but otherwise deny the
 5   allegations of paragraph 18 for lack of information or knowledge sufficient to form a
 6   belief as to their truth or falsity.
 7
            19.    Admits that Cryptonomos Inc. created informational materials for Giga
 8
     Watt Pte., Ltd., that included a “White Paper,” but otherwise denies the allegations of
 9

10
     paragraph 19 for lack of information or knowledge sufficient to form a belief as to

11   their truth or falsity.
12          20.    States that the “White Paper” speaks for itself and otherwise denies the
13   allegations of paragraph 20.
14
            21.    Admits that Perkins Coie LLP and Ness were retained to provide limited
15
     legal services to Cryptonomos Pte., Ltd. and to Giga Watt Pte., Ltd.; admits that
16

17
     Perkins Coie LLP held certain funds in its IOLTA Trust Account for the benefit of its

18   client Giga Watt Pte., Ltd.; but otherwise denies the allegations of paragraph 21.
19          22.    Admits that Cryptonomos Pte., Ltd., and Giga Watt Pte., Ltd., retained
20   Perkins Coie LLP to provide certain limited legal services; admits that Lowell Ness
21
     was involved in providing services to both Cryptonomos Pte., Ltd., and Giga Watt
22
     Pte., Ltd.; admits that Cryptonomos Pte., Ltd., provided certain marketing and
23

24
     advisory services to Giga Watt Pte., Ltd., with regard to the sale of WTT Tokens; but

25   otherwise denies the allegations of paragraph 22 for lack of information or knowledge
26   sufficient to form a belief as to their truth or falsity.

     ANSWER - 4                                                                38TH FLOOR
                                                                           1000 SECOND AVENUE
                                                                        SEATTLE, WASHINGTON 98104
                                                                              (206) 622-2000
     Case 2:20-cv-00464-SAB       ECF No. 8    filed 03/01/21    PageID.59 Page 5 of 15




 1
            23.    Admits that Cryptonomos listed Perkins Coie LLP and Ness as one of its
 2

 3
     legal advisors on a company website, denies that Perkins agreed that its name could be

 4   used as a part of efforts to market WTT Tokens, and otherwise denies the allegations
 5   of paragraph 23 for lack of information or knowledge sufficient to form a belief as to
 6   their truth or falsity.
 7
            24.    Denies that WTT Tokens could be purchased through the White Paper
 8
     and otherwise denies the allegations of paragraph 24 for lack of information or
 9

10
     knowledge sufficient to form a belief as to their truth or falsity.

11          25.    Denies that Perkins held funds “in escrow,” denies that Perkins had any
12   contact with or duty to purchasers in a “secondary market,” and otherwise denies the
13   allegations of paragraph 25 for lack of information or knowledge sufficient to form a
14
     belief as to their truth or falsity.
15
            26.    Denies the allegations of paragraph 26 for lack of information or
16

17
     knowledge sufficient to form a belief as to their truth or falsity.

18          27.    Admits that Giga Watt, Inc., filed a petition in bankruptcy in the Eastern
19   District of Washington, admits that a trustee was appointed in that bankruptcy, but
20   otherwise denies the allegations of paragraph 27 for lack of information or knowledge
21
     sufficient to form a belief as to their truth or falsity.
22
            28.    Admits that as of August 4, 2017, Perkins Coie LLP held approximately
23

24
     $22.4 million in its IOLTA Trust Account for the benefit of its client Giga Watt Pte.,

25   Ltd., admits that Perkins Coie LLP was instructed to make numerous refunds from its
26   IOLTA Trust Account and did so, admits that Perkins Coie LLP made four

     ANSWER - 5                                                                38TH FLOOR
                                                                           1000 SECOND AVENUE
                                                                        SEATTLE, WASHINGTON 98104
                                                                              (206) 622-2000
     Case 2:20-cv-00464-SAB      ECF No. 8   filed 03/01/21   PageID.60 Page 6 of 15




 1
     distributions to Giga Watt Pte., Ltd., totaling approximately $10.8 million, and admits
 2

 3
     that Perkins Coie LLP made four distributions totaling approximately $10.8 million to

 4   Giga Watt, Inc., at the instruction of Giga Watt Pte., Ltd., but otherwise denies the
 5   allegations of paragraph 28.
 6         29.      Denies the allegations of paragraph 29 for lack of information or
 7
     knowledge sufficient to form a belief as to their truth or falsity.
 8
           30.      Denies the allegations of paragraph 30.
 9

10
           31.      Paragraph 31 purports to summarize the relief sought by Plaintiff and

11   thus requires no response but, to the extent any response is required, Perkins denies
12   the allegations of paragraph 31.
13         32.      Paragraph 32 purports to summarize the relief sought by Plaintiff and
14
     thus requires no response but, to the extent any response is required, Perkins denies
15
     the allegations of paragraph 32.
16

17
           33.      Denies the allegations of paragraph 33 for lack of information or

18   knowledge sufficient to form a belief as to their truth or falsity.
19         34.      Denies the allegations of paragraph 34, including all subparagraphs (a)
20   through (g).
21
           35.      Denies the allegations of paragraph 35.
22
           36.      Denies the allegations of paragraph 36, except denies for lack of
23

24
     sufficient information or knowledge the allegations regarding class counsel’s

25   experience.
26         37.      Denies the allegations of paragraph 37.

     ANSWER - 6                                                              38TH FLOOR
                                                                         1000 SECOND AVENUE
                                                                      SEATTLE, WASHINGTON 98104
                                                                            (206) 622-2000
     Case 2:20-cv-00464-SAB      ECF No. 8     filed 03/01/21    PageID.61 Page 7 of 15




 1
            38.    Denies any allegation that Perkins acted wrongfully or negligently, but
 2

 3
     otherwise denies the allegations of paragraph 38 for lack of information or knowledge

 4   sufficient to form a belief as to their truth or falsity.
 5          39.    Realleges and incorporates its answers to paragraphs 1-38, supra, in
 6   response to paragraph 39.
 7
            40.    Admits that Perkins Coie LLP and Ness understood that they would be
 8
     listed as legal advisors to Cryptonomos on its website, but denies the remaining
 9

10
     allegations of paragraph 40, and specifically denies that they agreed that their names

11   could be used to market WTT Tokens.
12          41.    Admits that Perkins Coie LLP received and held certain proceeds of Giga
13   Watt Pte., Ltd.’s sale of WTT Tokens in its IOLTA Trust Account; admits that it
14
     understood that it was to hold the proceeds in said account until it was informed that
15
     the transactions had closed by issuance of WTT Tokens to the respective purchasers;
16

17
     but denies the other allegations in paragraph 41.

18          42.    Denies that Perkins made any “offer” which was or could be accepted by
19   token purchasers and denies the other allegations of paragraph 42 for lack of
20   information or knowledge sufficient to form a belief as to their truth or falsity.
21
            43.    Denies the allegations of paragraph 43.
22
            44.    Denies that Perkins owed or breached any fiduciary duty to holders of
23

24
     WTT Tokens, but otherwise denies the allegations of paragraph 44 for lack of

25   information or knowledge sufficient to form a belief as to their truth or falsity.
26          45.    Denies the allegations of paragraph 45.

     ANSWER - 7                                                                38TH FLOOR
                                                                           1000 SECOND AVENUE
                                                                        SEATTLE, WASHINGTON 98104
                                                                              (206) 622-2000
     Case 2:20-cv-00464-SAB     ECF No. 8    filed 03/01/21   PageID.62 Page 8 of 15




 1
           46.    Realleges and incorporates by reference its answers to paragraphs 1-38
 2

 3
     and 40-42, supra, in response to paragraph 46.

 4         47.    Denies the allegations of paragraph 47.
 5         48.    Denies the allegations of paragraph 48.
 6         49.    Denies the allegations of paragraph 49.
 7
           50.    Denies the allegations of paragraph 50.
 8
           51.    Realleges and incorporates by reference its answers to paragraphs 1-38
 9

10
     and 40-42, supra, in response to paragraph 51.

11         52.    Admits that Perkins Coie LLP agreed that it would hold certain proceeds
12   of Giga Watt Pte., Ltd.’s sale of WTT Tokens in an IOLTA Trust Account for the
13   benefit of its client Giga Watt Pte., Ltd., until it was informed that the transactions had
14
     closed by issuance of WTT Tokens to the respective purchasers, but denies any other
15
     allegation in paragraph 52.
16

17
           53.    Denies the allegations of paragraph 53.

18         54.    Denies the allegations of paragraph 54.
19         55.    Denies the allegations of paragraph 55.
20         56.    Realleges and incorporates by reference its answer to paragraphs 1-38,
21
     40-45, and 47-55 in response to paragraph 56.
22
           57.    Paragraph 57 purports to summarize certain statutory provisions and thus
23

24
     requires no response but, to the extent any response is required, Perkins states that

25   RCW 19.86.020 speaks for itself.
26


     ANSWER - 8                                                              38TH FLOOR
                                                                         1000 SECOND AVENUE
                                                                      SEATTLE, WASHINGTON 98104
                                                                            (206) 622-2000
     Case 2:20-cv-00464-SAB     ECF No. 8    filed 03/01/21   PageID.63 Page 9 of 15




 1
           58.    Admits that the acts of Ness were within the scope of his employment,
 2

 3
     admits that Perkins Coie LLP has some policies and procedures with respect to the

 4   practice of the firm, but otherwise denies the allegations of paragraph 58.
 5         59.    Denies the allegations of paragraph 59.
 6         60.    Denies the allegations of paragraph 60.
 7
           61.    Admits that Perkins Coie LLP received and held certain proceeds from
 8
     sales of WTT Tokens in an IOLTA Trust Account for the benefit of its client Giga
 9

10
     Watt Pte., Ltd., but otherwise denies the allegations of paragraph 61.

11         62.    Admits that Perkins Coie LLP made distributions of sale proceeds from
12   its IOLTA Trust Account in accordance with instructions from its client Giga Watt
13   Pte., Ltd., that sales transactions had closed by the issuance of various installments of
14
     WTT Tokens, admits that it eventually distributed all of the proceeds of sales of WTT
15
     Tokens that were in its IOLTA Trust Account, but denies any other allegations in
16

17
     paragraph 62.

18         63.    Admits that Perkins had no direct communications with token holders of
19   WTT Tokens, but otherwise denies the allegations of paragraph 63.
20         64.    Denies the allegations of paragraph 64.
21
           65.    Denies the allegations of paragraph 65.
22
           66.    Admits that law firms and lawyers are regulated by a state bar
23

24
     association, admits that lawyers at Perkins Coie LLP are licensed to practice law in

25   various jurisdictions, admits that lawyers are exempt from escrow agent registration
26   and bonding requirements, admits that Lowell Ness has a web page that describes his

     ANSWER - 9                                                             38TH FLOOR
                                                                        1000 SECOND AVENUE
                                                                     SEATTLE, WASHINGTON 98104
                                                                           (206) 622-2000
     Case 2:20-cv-00464-SAB     ECF No. 8    filed 03/01/21   PageID.64 Page 10 of 15




 1
      practice and position, which speaks for itself, but otherwise denies the allegations of
 2

 3
      paragraph 66.

 4          67.    Denies the allegations of paragraph 67.
 5          68.    Denies the allegations of paragraph 68.
 6          69.    Denies the allegations of paragraph 69.
 7
            70.    Paragraph 70 states a conclusion of law and thus no response is required
 8
      but, to the extent any response is required, denies the allegations of paragraph 70.
 9

10
            71.    Denies the allegations of paragraph 71.

11          72.    Paragraph 72 purports to summarize the relief sought by the Plaintiff and
12    thus no response is required but, to the extent any response is required, Perkins denies
13    the allegations of paragraph 72.
14
            73.    Realleges and incorporates by reference its answers to paragraphs 1-38,
15
      40-45, 47-55 and 58-69 in response to paragraph 73.
16

17
            74.    Paragraph 74 states a conclusion of law and thus, no response is required

18    but, to the extent any response is required, Perkins denies the allegations of paragraph
19    74.
20          75.    Paragraph 75 states a conclusion of law and thus, no response is required
21
      but, to the extent any response is required, Perkins denies the allegations of paragraph
22
      75.
23

24
            76.    Denies the allegations of paragraph 76.

25

26


     ANSWER - 10                                                             38TH FLOOR
                                                                         1000 SECOND AVENUE
                                                                      SEATTLE, WASHINGTON 98104
                                                                            (206) 622-2000
     Case 2:20-cv-00464-SAB     ECF No. 8    filed 03/01/21   PageID.65 Page 11 of 15




 1
            77.     Paragraph 77 states a legal conclusion and thus, no response is required
 2

 3
      but, to the extent any response is required, Perkins denies the allegations of paragraph

 4    77.
 5          78.     Paragraph 78 states a legal conclusion and thus, no response is required
 6    but, to the extent any response is required, Perkins denies the allegations of paragraph
 7
      78.
 8
            79.     Denies the allegations of paragraph 79.
 9

10
            80.     Denies the allegations of paragraph 80.

11                             II.    AFFIRMATIVE DEFENSES

12          By way of further answer, and as affirmative defenses, Perkins hereby alleges
13    as follows:
14          1.      Arbitration. Under the facts and theories alleged in the Amended
15
      Complaint, Plaintiff and the purported class members are parties to a contract which
16
      broadly provides that any dispute regarding token purchases and the incorporated
17
      “escrow” will be arbitrated before the Singapore International Arbitration Centre in
18

19    Singapore. Perkins hereby demands that claims asserted in the Class Action
20    Complaint be arbitrated and does not waive the right to such arbitration by filing this
21    Answer and Affirmative Defenses.
22
            2.      Waiver. Plaintiff and each purported class member have contractually
23
      waived the right to bring claims in a representative capacity or as a class action.
24
      Plaintiff and each purported class member have also contractually waived the right to
25

26    pursue or recover consequential damages.


     ANSWER - 11                                                             38TH FLOOR
                                                                         1000 SECOND AVENUE
                                                                      SEATTLE, WASHINGTON 98104
                                                                            (206) 622-2000
     Case 2:20-cv-00464-SAB      ECF No. 8   filed 03/01/21   PageID.66 Page 12 of 15




 1
            3.     Venue. Plaintiff and each purported class member have agreed that all
 2

 3
      claims relating to their alleged purchasing of WTT Tokens will be brought in a

 4    different venue.
 5          4.     Failure to State a Claim. The Class Action Complaint, in whole or in
 6    part, fails to state a claim against Perkins upon which relief can be granted.
 7
            5.     Standing/Real Party in Interest. To the extent that Plaintiff or purported
 8
      class members did not purchase WTT Tokens from Giga Watt Pte., Ltd., via a WTT
 9

10
      Token Purchase Agreement, they lack standing to enforce the terms of the alleged

11    “escrow” agreement.
12          6.     Allocation of Fault. Plaintiff’s losses and/or damages, and the losses
13    and/or damages of each purported class member, if any, were caused in whole or in
14
      part by their own comparative fault and/or fault on the part of other parties and non-
15
      parties. Any non-parties will be identified following relevant discovery. Any fault on
16

17
      the part of Perkins must, therefore, be reduced in proportion to the fault of other

18    parties and non-parties.
19          7.     Intentionally Caused Harm. Plaintiff’s injuries and damages, and the
20    alleged injuries and damages of each purported class member, in whole or in part,
21
      were caused by the intentional culpable conduct of others. Damages caused by
22
      intentional tortfeasors cannot be mixed with or recovered from negligent or “at fault”
23

24
      actors. Accordingly, all damages of Plaintiff and/or purported class members caused

25    by the intentional conduct of others, including the intentional conduct of any parties
26


     ANSWER - 12                                                             38TH FLOOR
                                                                         1000 SECOND AVENUE
                                                                      SEATTLE, WASHINGTON 98104
                                                                            (206) 622-2000
     Case 2:20-cv-00464-SAB      ECF No. 8    filed 03/01/21   PageID.67 Page 13 of 15




 1
      and non-parties, must be segregated and may not be apportioned to any “at fault”
 2

 3
      parties such as Perkins.

 4          8.     Statute of Limitations. The claims asserted by Plaintiff and/or by each
 5    purported class member are time-barred in whole or in part under applicable statutes
 6    of limitations.
 7
            9.     Failure to Mitigate. Plaintiff, and each purported class member, have
 8
      failed to take reasonable steps to mitigate their alleged damages.
 9

10
            10.    Lack of Personal Jurisdiction. This Court lacks personal jurisdiction over

11    Lowell Ness.
12          11.    Improper Class Action. Plaintiff’s claims, and each of them, brought on
13    behalf of himself and the putative members of the purported class as set forth in the
14
      Complaint, cannot and should not be maintained on a class-action or representative
15
      action basis because those claims, and each of them, fail to meet the necessary
16

17
      requirements for class certification, including, inter alia, class ascertainability,

18    typicality, commonality, numerosity, manageability, superiority, adequacy of the class
19    representative, and lack of a community of interest among the putative class.
20                                III.   PRAYER FOR RELIEF
21          Accordingly, having fully answered the Class Action Complaint, Perkins
22
      hereby requests that the Court grant the following relief:
23
            A.     That the Court order the parties to arbitrate the claims asserted in the
24
      Class Action Complaint and stay this action pending the outcome of that arbitration;
25

26          B.     That the Court deny Plaintiff’s request to certify a class;


     ANSWER - 13                                                               38TH FLOOR
                                                                           1000 SECOND AVENUE
                                                                        SEATTLE, WASHINGTON 98104
                                                                              (206) 622-2000
     Case 2:20-cv-00464-SAB    ECF No. 8    filed 03/01/21   PageID.68 Page 14 of 15




 1
            C.     That Plaintiff and/or each purported class member recover nothing from
 2

 3
      Perkins on the claims asserted in the Class Action Complaint;

 4          D.     That all claims asserted in the Class Action Complaint be dismissed with
 5    prejudice;
 6          E.     That Perkins recovers from Plaintiff its reasonable costs and fees incurred
 7
      in defending the claims asserted in the Class Action Complaint; and
 8
            F.     Such other legal or equitable relief as Perkins may prove entitlement to or
 9

10
      which the Court deems appropriate and just.

11          DATED this 1st day of March, 2021.
12                                           By /s/ Bradley S. Keller
13                                             Bradley S. Keller, WSBA #10665
14                                           By /s/ Ralph E. Cromwell, Jr.
                                               Ralph E. Cromwell, Jr., WSBA #11784
15
                                             By /s/ Jofrey M. McWilliam
16                                              Jofrey M. McWilliam, WSBA #28441
                                             Attorneys for Defendants
17
                                             Byrnes Keller Cromwell LLP
18                                           1000 Second Avenue, 38th Floor
19
                                             Seattle, Washington 98104
                                             206-622-2000
20                                           Fax: 206-622-2522
21
                                             Email: bkeller@byrneskeller.com
                                                      rcromwell@byrneskeller.com
22                                                    jmcwilliam@byrneskeller.com
23

24

25

26


     ANSWER - 14                                                             38TH FLOOR
                                                                         1000 SECOND AVENUE
                                                                      SEATTLE, WASHINGTON 98104
                                                                            (206) 622-2000
     Case 2:20-cv-00464-SAB     ECF No. 8    filed 03/01/21   PageID.69 Page 15 of 15




 1                               CERTIFICATE OF SERVICE
 2
             I hereby certify that on this 1st day of March, 2021, I electronically filed the
 3    foregoing with the Clerk of the Court using the CM/ECF System, which in turn
 4    automatically generated a Notice of Electronic Filing (NEF) to all parties in the case
      who are registered users of the CM/ECF system. The NEF for the foregoing
 5    specifically identifies recipients of electronic notice.
 6

 7                                           By /s/ Ralph E. Cromwell, Jr.
 8                                              Ralph E. Cromwell, Jr.
                                             Attorneys for Defendants
 9                                           1000 Second Avenue, 38th Floor
10                                           Seattle, Washington 98104
                                             206-622-2000
11                                           Fax: 206-622-2522
12                                           Email: rcromwell@byrneskeller.com
13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ANSWER - 15                                                             38TH FLOOR
                                                                         1000 SECOND AVENUE
                                                                      SEATTLE, WASHINGTON 98104
                                                                            (206) 622-2000
